 

Exhibit 10.1

 

[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.

 

DATED July 30, 2020

 

BEYOND AIR, INC.

 

AND

 

spartronics watertown, llc

 

SUPPLY AGREEMENT

 

 

 



 

CONTENTS   1. Definitions 1 2. Appointment and Term 6 3. PRODUCT MANAGEMENT,
Forecasting and Orders 6 4. Manufacture of Product 6 5. Conforming Units and
Non-Conforming Units 9 6. Delivery, Title, Risk 10 7. use of materials: 11 8.
Price and Payment 11 9. Liability 12 10. Intellectual Property 14 11.
Intellectual Property Indemnity 15 12. Confidentiality 15 13. Change 17 14.
Termination and Consequences 17 15. Force Majeure 19 16. Dispute Resolution 20
17. AuditS AND INSPECTIONS 20 18. Notices 21 19. Export Controls, Modern Slavery
and Corruption 22 20. Assignment and Sub-Contracting 22 21. General 23 22.
Governing Law AND VENUE 23 Schedule 1 Charges 24 Schedule 2 FORECASTING AND
ORDERS 25 Schedule 3 Addresses for Notice 26 Schedule 4 : BEYOND AIR Products 27
Signature Page 28

 

   

   

 

This Supply Agreement (the “Agreement”) is entered into as of the last date of
signatures below (the “Effective Date”) by and between BEYOND AIR, Inc., a
Delaware corporation having a principal place of business at 825 East Gate
Boulevard, Suite 320, Garden City, NY 11530 (hereinafter referred to as “BEYOND
AIR”) and Spartronics Watertown, LLC, a South Dakota limited liability company
located at 2920 Kelley Ave, Watertown, SD 57201 (hereinafter referred to as
“Supplier). Each of BEYOND AIR and Supplier is sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

 

BACKGROUND

 

WHEREAS, Beyond Air has developed certain intellectual property relating to the
use of a nitric oxide generator and its related nitrogen dioxide filters for the
treatment of certain respiratory disorders;

 

Supplier designs and manufactures highly complex electromechanical devices; and

 

BEYOND AIR desires that Supplier supply Units of certain of BEYOND AIR’s
products and Supplier wishes to supply BEYOND AIR with such Units.

 

Supplier and BEYOND AIR have agreed to work together on the terms and conditions
contained in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
hereto agree as follows:

 

1. Definitions

 

1.1 In this Agreement the following words have the following meanings unless
inconsistent with the context:

 

 

“Affiliate”

 



 

in respect of either Party, any company from time to time directly or indirectly
Controlling, Controlled by or under common Control with that Party;



          “BEYOND AIR Deliverable”   the deliverables to be supplied by BEYOND
AIR listed in Schedule 4;           “Application”   BEYOND AIR’s PMA submission
submitted in connection with the Product in the United States or equivalent
marketing authorization submitted in the European Union or in other mutually
agreed jurisdictions;           “Applicable Laws”   all laws, ordinances, rules,
and regulations of any governmental or regulatory authority that apply to the
Services or this Agreement, including without limitation (a) all applicable
federal, state, and local laws and regulations; (b) the U.S. Federal Food, Drug
and Cosmetic Act (“FDCA”), (c) regulations and guidelines of the FDA and other
Regulatory Agencies, and (d) GMP;           “Background IP”  

all Intellectual Property Rights controlled, owned or jointly owned by either
Party (or a third party on its behalf) prior to the Effective Date or developed
independently from the Services.

 

Supplier’s Background IP includes its proprietary manufacturing, tools or
fixtures utilized in its manufacturing process. BEYOND AIR’s Background IP
includes, but is not limited to, all Intellectual Property Rights in and to
BEYOND AIR Deliverables and BEYOND AIR Confidential Information.

 

 1 

   

 

  “Business Day”   a day other than a Saturday, Sunday or public holiday in the
US and/or the country in which BEYOND AIR’s head office is located;          
“Change”  

has the meaning given to it in clause 13;



          “Charges”   has the meaning set out in clause 8.1;          
“Commercially Reasonable Efforts”   with respect to the activities pursuant to a
Services, the reasonable efforts and resources used by a reputable
biopharmaceutical contract manufacturing organization for medical devices of
similar nature, complexity and developmental stage in the same or similar
circumstances;           “Confidential Information”   the fact and terms of this
Agreement and all information (in whatever form) in respect of the business of
each of the Parties and each of its Affiliates including any ideas; business
methods; finance; prices, business, financial, marketing or development plans;
products or services, know-how or other matters connected with products or
services manufactured and/or marketed; computer systems and software; which is
(in each case) provided or obtained by one Party to or for the other;          
“Conforming Unit”   a Unit which has been produced in accordance with GMP and
which meets the Product Specifications;

 

  “Control”   (a)

any power (whether directly or indirectly and whether by the ownership of share
capital, the possession of voting power, contract or otherwise) to appoint
and/or remove all or such of the members of the board or other governing body of
a body corporate as are able to cast the majority of the votes capable of being
cast by members of that board or body on all, or substantially all, matters, or
otherwise to control or have the power to control the policies and affairs of
that body corporate; or

 



      (b) the holding and/or possession of the beneficial interest in and/or the
ability to exercise the voting rights applicable to shares or other securities
in any person (whether directly or indirectly) which confer in aggregate on the
holders thereto 50% or more of the total voting rights exercisable at general
meetings of that body corporate on all, or substantially all, matters,

 

      and “Controlled” and “Controlling” shall be construed accordingly;        
 

“Delivery”

 



 

the delivery by Supplier to BEYOND AIR Ex Works the Facility (Incoterms 2010) in
accordance with Section 6. “Delivered” shall be construed accordingly.



 

 2 

   

 

 

“Deviation”



  a Product Specification deviation as may be further detailed in the Quality
Agreement;           “Disposition”   the part of the Services during which (i)
the Product is tested for compliance with the Product Specifications; (ii) all
production instruction and analytical records relating to the Manufacture of
each Unit prepared by Supplier are reviewed; and (iii) a Supplier recommendation
for Product release or reject is made; in each case as applicable;          
“Effective Date”   the date of signature by all Parties to this Agreement;      
    “Facility”   any of Supplier’s manufacturing facilities in which a Services
will be performed;          

“FDA”



 

means the United States Food and Drug Administration, or any successor agency
thereto;



          “Force Majeure Event”   any event or circumstances outside the
reasonable control of a Party affecting its ability to perform any of its
obligations under this Agreement including act of God, fire, flood, severe
weather, epidemic or pandemic, war, revolution, acts of terrorism, riot or civil
commotion, acts of government, trade embargo, labor disputes (excluding labor
disputes involving the Party in question), interruption of utility service,
restraints or delays materially affecting shipping or carriers, inability or
delay in obtaining supplies of adequate or suitable materials, breakdown or
failure in equipment or machinery, cyber-attack, currency restrictions, and
illness affecting a material number of the Services team, but shall not include
events which are caused by the negligence or willful misconduct of the Party so
affected.           “Foreground IP”   all Intellectual Property Rights that
arise or are obtained or developed by or on behalf of either Party in the course
of the performance of a Services;           “GMP”  

current good manufacturing practice and standards as provided for (and as
amended from time to time) in the “Current Good Manufacturing Practice
Regulations” of the U.S. Code of Federal Regulations Title 21 (21 CFR §§ 820)
and in European Community Council Directive 93/42/EEC concerning medical
devices, any U.S., European, or other applicable laws, regulations or respective
guidance documents now or subsequently established by a governmental or
regulatory authority, and any arrangements, additions, or clarifications;



          “Improvements”  

any and all ideas, discoveries, improvements, modifications or variations of the
Product, methods for manufacture of a Product and/or methods of using a Product,
whether or not patentable or otherwise protectable as intellectual property,
which is discovered, developed, reduced to practice, or created by a Party or
its Affiliates, alone, jointly or with others;



 

 3 

   

 

  “Indemnify”   on demand to indemnify and keep indemnified, and hold harmless,
the Party to be indemnified on an after tax basis;           “Intellectual
Property Right”   any current and future intellectual property rights and
interests including patents, patent applications, continuations-in-part, utility
models, designs, design rights, copyright (including rights in software),
decryption rights, database rights, trade marks, rights pursuant to passing off,
service marks, business and trade names, domain names, know-how, results, data,
databases, formulations, compounds, rights in biological or chemical materials,
rights under data exclusivity laws, rights under unfair competition laws,
topography rights, inventions, rights in confidential information (including
technical and commercial trade secrets); supplementary protection certificates
and image rights, and rights of a similar or corresponding character in any part
of the world, in each case whether registered or not and including any
application for registration and renewals or extensions of such rights in any
country in the world and whether subsisting now or in the future;          
“Latent Defect”   means a failure of a Unit to be a Conforming Unit that BEYOND
AIR can demonstrate was present at the time of Disposition but was discovered
after Disposition (but within the time frame set forth in Section 5.7) and which
is not the result of subsequent BEYOND AIR actions, including without
limitation, handling, shipping and storage that render the GMP Unit a
non-Conforming Unit           “Liabilities”   any (i) liabilities whether in
contract, tort (including negligence) or otherwise; (ii) losses, costs
(including internal costs/overheads), damages, fines or expenses including
reasonable legal and expert fees; and (iii) claim, demand, proceeding, action or
cause of action; in each case howsoever arising. “Liability” shall be construed
accordingly;           “Manufacture”  

means all activities related to the manufacturing, packaging, in-process and
finished product testing for the Product, release of the Product, quality
assurance activities related to manufacturing and release of the Product,
ongoing batch tests and other FDA post-PMA approval requirements under 21 CFR
814.82 and 21 CFR 814.80 and regulatory activities related to any of the
foregoing.



          “Materials”   any Product and any other output from the Services which
is deliverable to BEYOND AIR under this Agreement, any Process-Specific
Equipment and/or Process-Specific Consumables and any BEYOND AIR Deliverables;  
        “Non-Conforming Unit”   a Unit which has not been produced in accordance
with GMP and/or does not meet the Product Specification;           “Order”   has
the meaning given to it in Schedule 2;           “Pass Through Costs”   has the
meaning given to it in Schedule 1;

 

 4 

   

 

  “Process”   the particular process used, or to be used, for Manufacture of the
Product;           “Process Specifications”   the Process specification which is
set forth in a QA Document;           “Product”   LungFit™ and all Improvements,
as more specifically described in Schedule 4           “Product Specifications”
  the Product specifications which is documented in a QA Document;          
“Production Year”   a period of twelve (12) consecutive calendar months ending
on 31st December, except that the first Production Year of this Agreement shall
commence on the Effective Date and end on the next following 31st December, and
the last Production Year of this Agreement shall commence on 1st January of the
year in which this Agreement terminates or expires and end on the date of
termination or expiry of this Agreement;           “Product Manager”   the
Product manager appointed by each of Supplier and BEYOND AIR under clause 3.1;  
        “Quality Agreement”   the document agreed by the Parties which sets out
the mutually agreed quality standards applicable for the GMP Manufacture of the
Product;           “QA Documents”   the Quality Agreement and the documents
produced and approved in accordance with the Quality Agreement;          
“Regulatory Authority”   Without limitation, the FDA or any successor thereto or
any comparable Governmental Authority that is concerned with the safety,
efficacy, reliability, manufacture, sale, advertising, promotion, reimbursement,
import, export or marketing of medical products or drugs          

“Services”

“Subcontracted Work”

 

the manufacturing services to be provided by Supplier under this Agreement.

work subcontracted by Supplier under clause 20.3;

         

“Tax”



  value added tax, sales tax, tariff, or any other similar type of turnover tax;
          “Unit”   a quantity of Product that is produced from a run of the
Process that is expected to be the same within validated limits.

 

1.2 In this Agreement (except where the context otherwise requires) any words
following the terms “including”, “include”, “for example” or any similar
expression are by way of illustration and emphasis only and shall not limit the
generality or extent of any other words or expressions.

 

 5 

   



 

1.3 Insofar as this Agreement obliges either Party to this Agreement to
negotiate, take action or to do something, that Party shall conduct such
negotiations, take such action or do such thing in good faith and, in the case
of Supplier, using Commercially Reasonable Efforts to achieve the result
contemplated in this Agreement. There shall be a general obligation on the
Parties to act in good faith in relation to the matters contemplated in this
Agreement.     1.4 In the case of conflict or ambiguity between terms of the
main body of this Agreement or any Schedule to this Agreement the main body of
the Agreement shall prevail. In the case of conflict or ambiguity between the
terms of this Agreement and the terms of the QA Documents, the terms of the QA
Documents shall prevail solely in relation to GMP quality matters subject to
clause 9.5.     1.5 Where a defined term is used in clause 9 (Liability) it
shall retain its meaning even when the entire word that is a defined term is in
capitals.

 

2. Appointment and Term

 

2.1 This Agreement establishes the general terms and conditions applicable to
Supplier’s supply of the Product to BEYOND AIR. All Orders made by BEYOND AIR to
Supplier for Product during the term of this Agreement are subject to the terms
and conditions of this Agreement and any standard terms of BEYOND AIR referenced
in an Order for Product shall not apply.     2.2 This Agreement shall come into
force on the Effective Date and shall, unless terminated sooner by a Party in
accordance with the terms of this Agreement, expire on December 31, 2024 (the
“Initial Term”).     2.3 This term of this Agreement shall renew automatically
for a period of 3 (three) years (the “Subsequent Term”) on expiry of:

 

  2.3.1 the Initial Term; and         2.3.2 each Subsequent Term,         unless
and until BEYOND AIR gives Supplier no less than 12 (twelve) months’ notice of
its intent not to renew or Supplier gives BEYOND AIR no less than 12 (twelve)
months prior written notice.

 

3. PRODUCT MANAGEMENT, Forecasting and Orders

 

3.1 Within thirty (30) days of the Effective Date, each Party will appoint a
Product Manager to oversee and manage the execution of its obligations under
this Agreement. Each Party’s Product Manager shall be the primary contact for
the other Party in relation to this Agreement and will be responsible for
managing any Changes. If either Party changes its appointed Product Manager, it
will promptly notify the other in writing.     3.2 Product requirement will be
forecasted, and Product will be ordered, in accordance with Schedule 2.

 

4. Manufacture of Product     4.1 Supplier shall Manufacture each Unit in
accordance with:

 

  4.1.1 the terms of this Agreement;         4.1.2 Applicable Laws;

 

 6 

   

 

  4.1.3 GMP, ISO 13485 and ISO 9001, and the Quality Agreement;         4.1.4
Product Specifications and the Process Specification (and shall test in
accordance with the Product Specification); and         4.1.5 the delivery
schedule set forth in Schedule 2.

 

  Except as required by Applicable Law(s), or GMP, Supplier shall not Materially
Change the Process or change the Facility where a Product is Manufactured
without the prior written consent of BEYOND AIR (which consent shall not be
unreasonably withheld, conditioned, or delayed) if the Supplier change would
require a change to a marketing authorization for the Product in the United
States or European Union. Supplier shall notify BEYOND AIR of all material
changes, including Material Changes required by Applicable Law, as soon as
practicable after Supplier learns of such change. A “Material Change” is one
that requires a submission to the applicable Regulatory Authority(ies). All
costs associated with moving production to another Supplier facility, after
approval from BEYOND AIR, will be at no cost to BEYOND AIR. Any movement of
manufacture due to BEYOND AIR’s request will be paid for by BEYOND AIR.

 

4.2 Supplier represents and warrants that:

 

  4.2.1 it shall Manufacture the Product in accordance with the Product
Specifications and Process Specifications, GMP, ISO13485, the Quality Agreement
and Applicable Law.         4.2.2 At the time of its delivery to BEYOND AIR, the
Product will have been Manufactured in facilities that are approved by the US
FDA, ISO13485 or have been audited as part of the Medical Device Single Audit
Program (MDSAP).

 

4.3 BEYOND AIR represents and warrants that:

 

  4.3.1 it shall promptly provide BEYOND AIR Deliverables at the times set out
in Schedule 2;         4.3.2 it shall meet all its obligations and
responsibilities under this Agreement and the Quality Agreement;         4.3.3
the Product and Supplier’s manufacture of such Product does not and will not
violate Intellectual Property Rights or other intellectual property or
proprietary rights of any third party, nor has any claim of such infringement
been threatened or asserted;         4.3.4 the Product Specifications and
Process Specifications and any other items or information supplied by BEYOND AIR
are accurate and contain all items and Information necessary for Supplier to
manufacture and deliver the Products; and         4.3.5 BEYOND AIR is the legal
manufacturer of record and holds all medical device licenses, approvals and
other authorizations required by Applicable Laws for the development, testing,
marketing, sale or use of the Product and all products incorporating any
Product, in all jurisdictions where the Product and all products incorporating
the Product is at any time marketed or sold by BEYOND AIR or its designee,
including, without limitation, with respect to the United States, any 510(k)
Pre-Market Notification or Pre-Market Approval by the U.S. Food and Drug
Administration (“FDA”) for intended uses, unless subject to an approved
Investigational Device Exemption under 21 C.F.R. Part 812, and with respect to
the European Community’s Medical Device Directive, 93/42/EEC (“MDD”).

 

 7 

   

 

  4.3.6 BEYOND AIR has complied with and will continue to comply with any and
all international, federal, state and local laws and regulations applicable to
BEYOND AIR, including without limitation those imposed on BEYOND AIR by the FDA
and the MDD.         4.3.7 It shall comply with Applicable Laws.

 

4.4 Supplier shall use BEYOND AIR Deliverables solely to perform the obligations
under this Agreement and will not be used for any Commercial Purpose, other than
as set forth in this Agreement. Commercial Purpose shall mean the sale, lease,
license, or other transfer of BEYOND AIR Deliverables to any organization,
except as requested by BEYOND AIR in writing. Commercial Purposes shall also
include uses of BEYOND AIR Deliverables by any organization, including Supplier,
to perform contract research, to produce or manufacture products for general
sale, or to conduct research activities that result in any sale, lease, license,
or transfer of BEYOND AIR Deliverables to an organization. Supplier will not
transfer BEYOND AIR Deliverables to any third party without BEYOND AIR’s written
consent. Nothing in this Agreement shall preclude BEYOND AIR from transferring
BEYOND AIR Deliverables to other interested third parties for commercial or
research purposes. Supplier shall not distribute to third parties substances
created by the Supplier through the use of BEYOND AIR Deliverables. Without
limiting the foregoing, Supplier shall not cause, perform or permit reverse
engineering of any BEYOND AIR Deliverable, except as necessary for Supplier to
Manufacture and supply the Product in accordance with this Agreement. Supplier
further agrees that it shall not, except in the course of performing the
Services under this Agreement, use BEYOND AIR Deliverables as a basis for new
discoveries, inventions, improvements and/or intellectual property filings,
including patents. Notwithstanding the foregoing, Supplier agrees that BEYOND
AIR shall own all rights, title and interest in and to any and all new
discoveries, inventions, improvements and/or intellectual property (including,
but not limited to regulatory filings) based on or derived from BEYOND AIR
Deliverables, including, but not limited to, Improvements. The Parties shall
cooperate and provide to each other reasonable assistance and information
reasonably necessary to enable Supplier to comply with its obligations and
responsibilities under this Agreement and Quality Agreement. Such activities may
include, by way of example, continuous process validation, change control and
timely review of quality documents.

 

4.5 Quality Agreement

 

  4.5.1 Prior to or as soon as possible following the signing of this Agreement,
the Parties shall execute the Quality Agreement.

 

4.6 Regulatory Assistance

 

  4.6.1 BEYOND AIR shall provide Supplier with a copy of BEYOND AIR’s GMP
section of any submission to a Regulatory Authority supporting BEYOND AIR’s
Application for the Product or Process and any change thereto (“CMC Section”)
with enough time for Supplier to review and comment on the same before
submission to such Regulatory Authority. BEYOND AIR shall not submit a CMC
Section without Supplier’s written approval in relation to any information
regarding, or impacting, Supplier including any information regarding the
Process, equipment, controls and analytics or any information provided to BEYOND
AIR by Supplier related to or in accordance with the Quality Agreement. Such
approval shall not be unreasonably withheld, delayed or conditioned.        
4.6.2 If BEYOND AIR requires any support in relation to regulatory documentation
regarding continuous process verification over and above that set out in
[Schedule [5]] then Supplier agrees to provide reasonable assistance subject to
agreement by the Parties of charges for that work in a Change.         4.6.3
During each Service, BEYOND AIR may request assistance from Supplier in respect
of the CMC Section, subject to payment by BEYOND AIR of a reasonable commercial
rate for such assistance and Supplier’s reasonable expenses, to be agreed upon
by BEYOND AIR. However, no advice or assistance given by Supplier shall be
deemed to be or construed as a guarantee that a Product will receive regulatory
approval.

 

 8 

   

 



  4.6.4 Supplier will provide one electronic (PDF) copy of any documents which
may be reasonably required by BEYOND AIR in support of its Application. If
BEYOND AIR requires copies of the laboratory notebooks, provision of these will
be subject to discussion and agreement by the Parties and agreement of an
additional fee associated with copying.         4.6.5 BEYOND AIR shall have the
right and responsibility for determining regulatory strategy, decisions and
actions relating to the Product subject to clause 4.6.6 and provided that
Supplier shall have the right and responsibility for determining regulatory
strategy, decisions and actions to the extent relating to:

 

  (a) the Facility (including in particular utilities and equipment);        
(b) Supplier’s quality systems, policies and internal procedures, to the extent
not in conflict with Applicable Laws;         (c) any requirement imposed on
Supplier by a Regulatory Authority; or         (d) any other commitments made by
Supplier prior to the Effective Date, to the extent such commitments do not
conflict with Supplier’s obligations under this Agreement,         (each a
“Supplier Regulatory Responsibility”).

 

  4.6.6 BEYOND AIR acknowledges that Supplier’s Quality Assurance team reserves
the right to Disposition Product in accordance with the Quality Agreement and
Deliver Product to BEYOND AIR in accordance with Section 6.         4.6.7 BEYOND
AIR shall not make any change to its regulatory filings with respect to a
Product, including any Application, which, to the best of BEYOND AIR’s
knowledge, may have a material impact on any Supplier Regulatory Responsibility
Supplier’s performance of its obligations under this Agreement without prior
written agreement with Supplier in accordance with clause 13.

 

5. Conforming Units and Non-Conforming Units

 

5.1 Each Unit will be determined to be a Conforming Unit or a Non-Conforming
Unit.     5.2 If during or after manufacturing, Supplier discovers any Deviation
which adversely affects Product quality, it will inform BEYOND AIR in accordance
with the reporting requirements set out in the Quality Agreement.     5.3 In
respect of Conforming Units, Supplier will complete Disposition, issue a
certificate of conformance and a GMP compliant statement. The provisions of
clauses 5.4 to 5.6 shall apply to Non-Conforming Units only.     5.4 If a Unit
is a Non-Conforming Unit and the cause of that Non-Conforming Unit is determined
by the Parties to not be a failure by Supplier to comply with clause 4.1.1 then
BEYOND AIR shall pay the Charges relating to the Non-Conforming Unit in in
accordance with this Agreement. Any further work in relation to the
Non-Conforming Unit (such as analysis of the Unit) shall be carried out at a
time and price to be agreed in writing by the Parties in a Change. Supplier will
use Commercially Reasonable Efforts to Manufacture a replacement Unit as soon as
reasonably practicable at the then-current Unit Price set forth in Schedule 1.

 

 9 

   

 

5.5 If a Unit is a Non-Conforming Unit and the cause of the Unit being a
Non-Conforming Unit is determined by the Parties,1 to be a failure by Supplier
to comply with clause 4.1.1 then Supplier shall, at Supplier’s option, repair
the Non-Conforming Unit or Manufacture a replacement Unit (“Replacement Unit”)
without cost to BEYOND AIR so as to satisfy the affected Order and shall use
Commercially Reasonable Efforts to Manufacture that Replacement Unit in a timely
manner as mutually agreed between the Parties subject to completion of root
cause analysis, completion of corrective actions, receipt of required
Consumables and Facility readiness. In these circumstances, BEYOND AIR shall be
obliged to pay for all Charges in respect of the original Non-Conforming Unit in
accordance with this Agreement in relation to the Replacement Unit but the Unit
Price shall not be payable in relation to the Replacement Unit.     5.6 If
BEYOND AIR requests delivery of a Non-Conforming Unit it must make such request
to Supplier in writing within 10 Business Days of being informed that the Unit
is a Non-Conforming Unit. Supplier agrees to deliver a Non-Conforming Unit to
BEYOND AIR on the express condition that it (i) will not be distributed to
market for human use or used in humans; (ii) will be labeled as “Not for Human
Use”; and (iii) is subject to BEYOND AIR’s indemnity given under clause 9.5.    
5.7 Clauses 5.5 and 5.6 shall apply in the event of a Non-Conforming Unit which
is discovered to have a Latent Defect provided that BEYOND AIR notifies Supplier
of such Latent Defect within the earlier of (a) ten (10) days of discovery of
such Latent Defect or (b) twelve (12) months from receipt of the Product by
BEYOND AIR.     5.8 Remedial Actions. If either Party becomes aware of
information relating to any released Product that indicates that a Unit or batch
of Product may not conform to the Product Specifications or Process
Specifications, or that potential adulteration, misbranding, and/or other issues
have arisen that relate to the safety or efficacy of such released Product, it
shall promptly so notify the other Party. To the extent BEYOND AIR requires such
information to comply with applicable Laws or to determine whether to conduct a
recall, Supplier shall promptly disclose to BEYOND AIR any Information related
to such nonconformance, adulteration, misbranding or other related issue. BEYOND
AIR shall have the right, at its expense (except as provided herein), to control
any Product recall, field correction, or withdrawal of any released Product.
Supplier shall be responsible for all costs incurred for any recall, field
correction, or withdrawal of any released Product to the extent such event of
recall, field correction, or withdrawal is due to the material breach by
Supplier of this Agreement or the Quality Agreement. BEYOND AIR shall be
responsible for all other costs incurred for any recall, field correction, or
withdrawal of any released Product. The Party having the right to control such
recall pursuant to this Section 5.8 may, at its sole discretion, take
appropriate courses of action, which shall be consistent with the internal SOPs
of such Party; provided, however, that such controlling Party shall promptly
notify the other Party of any recall action being considered and where
practicable, consider the views of the non-controlling Party prior to taking any
recall action. Each Party shall maintain complete and accurate records of any
recall according to its then current SOPs for such periods as may be required by
Applicable Laws, but in no event for less than three (3) years.

 

6. Delivery, Title, Risk

 

6.1 Delivery by Supplier to BEYOND AIR of Materials will be made Ex Works the
Facility (Incoterms 2010) and clauses 6.2 to 6.4 shall apply to such Materials.
Supplier shall package the relevant Material ready for shipment in accordance
with BEYOND AIR’s reasonable instructions.

 



 



1 NTD: Beyond Air must have the ability, ultimately, to determine if a Unit is
non-conforming.

 

 10 

   

 

6.2 Delivery of Materials will be deemed to be completed upon the earlier of:

 

  6.2.1 the time at which Supplier Delivers the Materials to BEYOND AIR’s
shipper of choice; or         6.2.2 subject to clause 6.3, 10 days after
Supplier notifies BEYOND AIR that Disposition has been completed and the
Materials are available for collection at Supplier’s Facility.

 

6.3 If BEYOND AIR does not collect the Materials within ten (10) Business Days
of such notice given under Section 6.2.2, Supplier will, in BEYOND AIR’s sole
discretion, either arrange for delivery of the Materials to BEYOND AIR at BEYOND
AIR’s risk and expense or destroy those Materials.     6.4 Risk in and title to
the Product shall pass to BEYOND AIR on delivery to the carrier.     6.5
Delivery of any BEYOND AIR Deliverables which BEYOND AIR is required to supply
to Supplier pursuant to this Agreement shall be delivered to Supplier DDP, the
Facility (Incoterms 2010).

 

7. use of materials:     7.1 Supplier shall only use Materials, including a
Non-Conforming Unit and a Non-Conforming Product, as defined by BEYOND AIR.
Except for Delivery of Materials to BEYOND AIR, Supplier shall be responsible
and liable for its and its employees’, Affiliates’ and subcontractors’ receipt,
use and disposition of Materials, including a Non-Conforming Unit and a
Non-Conforming Product, in violation of this Agreement.     8. Price and Payment
    8.1 BEYOND AIR shall pay to Supplier for each Services:

 

  8.1.1 the Unit Price for each Unit; and         in each case as set out in
Schedule 1 (together the “Charges”).

 

8.2 Supplier may invoice BEYOND AIR for the Charges in respect of each Services
in accordance with the terms set out in Schedule 1.     8.3 BEYOND AIR shall pay
each invoice issued to it by Supplier within thirty (30) days of the date of an
undisputed invoice, in full and in cleared funds in US dollars by electronic
transfer to the financial institution specified in the relevant invoice.     8.4
The Charges are exclusive of any Tax which may apply and which shall be payable
by BEYOND AIR to Supplier at the rate prescribed by law.     8.5 If there is an
imposition of a new Tax or a change in the rate of Tax payable or in the Tax
treatment applicable to some or all of the services required to be provided by
Supplier under this Agreement or the Product, a change of law or practice or
interpretation of the existing legislation or revised determination by the IRS
(Internal Revenue Service), or the supply of services by Supplier has been
incorrectly regarded as Tax exempt or if the courts rule Tax is chargeable, then
BEYOND AIR agrees that Supplier shall be entitled, where Tax is imposed on
services required to be performed by Supplier under this Agreement (including
the retrospective application of Tax upon services which Supplier has already
performed and which have previously been invoiced on a Tax exempt basis), to
invoice BEYOND AIR (in a valid Tax invoice) for a sum equal to the amount of the
Tax which becomes due on that supply and any fees and/or interest which the IRS
levies on Supplier in relation to the outstanding sums and/or non-payment.
BEYOND AIR shall pay those invoices in accordance with clause 8.3.
Notwithstanding the foregoing, BEYOND AIR shall not be responsible for the
payment of any fees, interest or amounts on Taxes resulting from Supplier’s
negligence, willful misconduct or breach of Applicable Laws.

 

 11 

   

 

8.6 BEYOND AIR shall:

 

  8.6.1 be responsible for the collection, remittance and payment of any or all
taxes, charges, levies, assessments, tariffs, and other fees of any kind imposed
by governmental or other authority in respect of the purchase, importation,
exportation, sale or other distribution of the Product and any other materials
delivered to it by Supplier in accordance with this Agreement; and         8.6.2
make all payments under this Agreement without withholding or deduction of, or
in respect of, any tax unless required by law. If any such withholding or
deduction is required, BEYOND AIR shall, when making the payment to which the
withholding or deduction relates, pay to Supplier such additional amount as will
ensure that Supplier receives the same total amount that it would have received
if no such withholding or deduction had been required.

 

8.7 Without prejudice to any other right or remedy that it may have, if BEYOND
AIR fails to pay in accordance with this Agreement any sum to Supplier on the
due date for payment:

 

  8.7.1 BEYOND AIR shall pay interest on the overdue amount at the rate of 1.0%
(one per cent) per month. Such interest shall be payable in respect of the
period from the due date until actual payment of the overdue amount (whether
before or after judgment) in accordance with clause 8.3; and         8.7.2
(except where BEYOND AIR has complied with its obligations in clause 8.8 below)
Supplier may notify BEYOND AIR that if it does not pay Supplier will suspend
work on the Services, including material procurement, and if payment is not made
within 10 (ten) Business Days of such notice, Supplier may suspend such work
until payment has been made in full.

 

8.8 If BEYOND AIR disputes the payment of any Charges or a part of them, BEYOND
AIR shall:

 

  8.8.1 notify Supplier of the disputed amount within 15 days of its receipt of
the invoice in which such disputed amount is included giving reasonable details
of the dispute; and         8.8.2 pay the amount of Charges not in dispute in
accordance with clause 8.3,         and the dispute shall be dealt with under
the dispute resolution process set out in clause 16.

 

8.9 If BEYOND AIR fails to pay within a reasonable period after receipt of
notice giving full particulars of the breach and requiring it to be remedied any
sum which is not the subject of a good faith dispute under clause 8.8 when the
same is due in accordance with clause 8.3 then Supplier may elect, at its
discretion, to treat such non-payment as a material breach this Agreement under
clause 14.1.     8.10 A Party shall not be entitled to withhold, set off or
reduce payment of any amounts payable under this Agreement by any amounts which
it claims are owed to it by another Party under this Agreement or any other
agreement.     9. Liability     9.1 Supplier Indemnification. Supplier shall
Indemnify, defend and hold harmless BEYOND AIR, its Affiliates and each of their
employees, officers, directors, shareholders, attorneys and contractors
(collectively, “BEYOND AIR Indemnitees”) from and against all Liabilities to
third parties resulting from i) Supplier’s material breach of any term of this
Agreement; ii) Supplier’s or its Affiliates’ or their subcontractors’ or
employees’ gross negligence, intentional misconduct, willful omission or willful
malfeasance in connection with the performance of the obligations under this
Agreement; or iii) a breach of Applicable Laws by Supplier, its Affiliates or
any of their employees or subcontractors. Supplier shall have no obligation to
indemnify, defend and hold harmless BEYOND AIR Indemnitees from any Liabilities
to the extent they result from any of BEYOND AIR Indemnitees’ negligence or
willful misconduct, material breach of this Agreement or material violation of
Applicable Laws.

 

 12 

   

 

9.2 Liability for Product: BEYOND AIR shall Indemnify Supplier from and against
all Liabilities to third parties incurred by Supplier or its Affiliates
resulting from the use or resale of the Product, except in each case, to the
extent that Supplier is liable under clause 9.1. BEYOND AIR acknowledges and
agrees that, except as set forth below, Supplier is not design responsible for
any Products or Process and, notwithstanding anything in this Agreement to the
contrary, Supplier will not have any warranty, indemnification or other
liability or obligations for any actual or alleged defects, recall, quality
issues, intellectual property infringement, or other nonconformities with
respect to any Products or Process to the extent related to or arising out of
the design, operation, performance and/or specifications for such Products or
Process, except to the extent of Supplier’s contributions to and participations
in the design process.     9.3 Liability for the Process: BEYOND AIR shall
indemnify Supplier from and against all Liabilities incurred by Supplier or its
Affiliates resulting from the use or operation of the Process (or any part of
the Process) required to be used under this Agreement, except to the extent that
Supplier is liable under clause 11.1 or Supplier’s contributions to the design
of the Process.     9.4 ALL WARRANTIES, CONDITIONS AND OTHER TERMS, EXPRESS
(OTHER THAN THOSE SET OUT IN THIS AGREEMENT) OR IMPLIED, STATUTORY, CUSTOMARY OR
OTHERWISE WHICH BUT FOR THIS CLAUSE 9 WOULD OR MIGHT SUBSIST IN FAVOR OF BEYOND
AIR, ARE (TO THE FULLEST EXTENT PERMITTED BY LAW) EXCLUDED FROM THIS AGREEMENT
INCLUDING, IN PARTICULAR, ANY IMPLIED WARRANTIES RELATING TO MERCHANTABILITY,
FITNESS FOR A PARTICULAR USE AND NON-INFRINGEMENT. IN NO EVENT SHALL BEYOND AIR
OR SUPPLIER BE LIABLE, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR
OTHERWISE, FOR ANY PUNITIVE, SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR
EXEMPLARY DAMAGES (INCLUDING LOST PROFIT OR BUSINESS INTERRUPTION EVEN IF
NOTIFIED IN ADVANCE OF SUCH POSSIBILITY) ARISING OUT OF OR PERTAINING TO THE
SUBJECT MATTER OF THIS AGREEMENT OR ANY SCHEDULE OR ATTACHMENT.     9.5 No claim
for Liabilities incurred pursuant to the Quality Agreement may be made under the
Quality Agreement by either Party. Accordingly, performance of the Quality
Agreement shall be deemed to be performance under this Agreement and as such any
breach of the Quality Agreement shall be deemed to be a breach of this Agreement
and all Liabilities shall be construed and limited in accordance with this
clause 9.     9.6 Each Party agrees to take all reasonable steps to mitigate any
Liabilities that it may seek to claim from the other under or in connection with
this Agreement including pursuant to any Indemnity.     9.7 If a Party is
entitled to benefit from an Indemnity (the “Indemnified Party”) from the other
Party (the “Indemnifying Party”) in accordance with this Agreement (an
“Indemnity Claim”), the Indemnified Party shall notify the Indemnifying Party in
writing of the Indemnity Claim (providing all necessary details) and, except to
the extent (and solely to the extent) that the Indemnifying Party has been
prejudiced by any delay in notification from the Indemnified Party, the
Indemnifying Party shall at its own expense conduct all negotiations and any
litigation arising in connection with the Indemnity Claim provided always that:

 

  9.7.1 the Indemnifying Party shall consult the Indemnified Party on all
substantive issues which arise during the conduct of such litigation and
negotiations and shall take due and proper account of the interests of the
Indemnified Party;

 



 13 

   

 

  9.7.2 the Indemnifying Party shall not settle or compromise the Indemnity
Claim without the Indemnified Party’s prior written consent (not to be
unreasonably withheld or delayed) and shall ensure that any settlement or
compromise does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of the Indemnified Party;      
  9.7.3 the Indemnified Party shall not make any admissions or admit liability
in relation to the Indemnity Claim or otherwise settle any Indemnity Claim
without the written agreement of the Indemnifying Party; and         9.7.4 the
Indemnified Party shall fully cooperate and assist the Indemnifying Party, at
the Indemnifying Party’s cost and expense, in relation to the Indemnity Claim
(without limiting the extent of the Indemnity).

 

9.8 Without prejudice to (i) the foregoing provisions of this clause 9 and (ii)
a Party’s ability to self-insure (provided it has adequate financial means to do
so): each Party shall maintain insurance placed with insurer(s) who have an A.M.
Best rating of A- or better in an amount of not less than [***] to ensure that
it can meet its liabilities under this Agreement.     9.9 Limitation of
Liability: Notwithstanding anything in this Agreement to the contrary, except
for Supplier’s breach of its obligations of Confidentiality, and third party
indemnification obligations resulting from willful misconduct, gross negligence,
violations of law and personal injury or death (but only to the extent such
personal injury or death occurs as a result of the manufacturing process and not
due to use of any Product or otherwise) Supplier’s obligations to make any
payments to BEYOND AIR as a result of any breach of this Agreement, or to repair
or replace Products, or otherwise, in the aggregate, shall not exceed the lesser
of (a) the combined total of amounts paid by BEYOND AIR to Supplier under this
Agreement during the three-month period immediately preceding the event giving
rise to such liability, or (b) [***].     10. Intellectual Property     10.1
Subject to clause 10.2 neither Party shall acquire any right, title or interest
in the other Party’s Background IP.     10.2 BEYOND AIR grants to Supplier a
limited royalty-free, worldwide license to use BEYOND AIR’s Background IP for
the exclusive purpose of performance of the Services. BEYOND AIR represents that
the use by Supplier (or its Authorized Third Parties) of BEYOND AIR’s Background
IP in accordance with this clause 10.2 shall not infringe any third party’s
Intellectual Property Rights.     10.3 All title to and all rights and interest
in any Foreground IP shall vest in BEYOND AIR. Supplier hereby assigns to BEYOND
AIR all title to and all rights and interest Supplier owns in any Foreground IP.
Supplier shall, and shall cause its employees, contractors and Affiliates to,
promptly disclose BEYOND AIR any inventions, invention disclosures, or other
similar documents, submitted to it by its employees, agents, consultants or
independent contractors describing inventions that may be Improvements, and all
Information relating to such inventions to the extent necessary for BEYOND AIR’s
determination as to whether such invention constitutes an Improvement and, if
appropriate, for the preparation, filing and maintenance of any patent
application or patent with respect to such invention.

 

 14 

   

 

10.4 If requested to do so by BEYOND AIR, Supplier shall, at the reasonable
expense of BEYOND AIR, execute all documents and do all such further acts as
BEYOND AIR may reasonably require to perfect the assignment under clause 10.3.  
  11. Intellectual Property Indemnity     11.1 Supplier shall fully Indemnify
BEYOND AIR from and against all Liabilities incurred by BEYOND AIR or its
Affiliates or contractors arising out of any third party claim that Supplier’s
use of Supplier’s Background IP in performing the Services infringes such third
party’s Intellectual Property Rights.     11.2 BEYOND AIR shall Indemnify
Supplier from and against all Liabilities incurred by Supplier arising out of
any third party claim that:

 

  11.2.1 Supplier’s use of BEYOND AIR Deliverables in accordance with the terms
of this Agreement; or         11.2.2 (excluding Liabilities in relation to which
Supplier Indemnifies BEYOND AIR pursuant to clause 11.1) the Manufacture of the
Product in accordance with the terms of this Agreement; or the use of the
Process in accordance with this Agreement,         infringes such third party’s
Intellectual Property Rights.

 

11.3 If a third party claim is made in accordance with clause 11.1 or 11.2 then
the Indemnified Party may require the Indemnifying Party to prove that it has
adequate financial means to pay out under the indemnity provisions provided for
in those clauses (for example by way of set aside capital or insurance). If the
Indemnifying Party cannot so prove it has the financial standing to meet its
obligations with respect to the Indemnities under the applicable clause then the
Indemnified Party has the option to terminate this Agreement on written notice.
If Supplier exercises its option to terminate under this clause 11.3 then
(without prejudice to the survival of the relevant Indemnity obligations) such
termination shall be treated as a termination by Supplier under clause 14.1.    
12. Confidentiality     12.1 Each Party (the “Receiving Party”) agrees with the
other (the “Disclosing Party”):

 

  12.1.1 to keep the Disclosing Party’s Confidential Information confidential;  
      12.1.2 not to access or use the Disclosing Party’s Confidential
Information save for complying with its obligations under this Agreement or, if
applicable, any confidentiality disclosure agreement then in force between the
Parties;         12.1.3 not to disclose the Disclosing Party’s Confidential
Information to a third party other than to the Receiving Party’s:

 

  (a) Affiliates, officers, directors and employees and those of its Affiliates
that need to know the Confidential Information for the purpose of performing its
obligations under this Agreement and who are bound by confidentiality
obligations at least as stringent as those contained herein;

 

 15 

   

 

  (b) Permitted contractors and sub-contractors, professional advisers,
consultants and agents and those of its Affiliates who are engaged to advise
that Party in connection with the Services or this Agreement; and         (c)
any other person to whom the Disclosing Party agrees in writing that
Confidential Information may be disclosed in connection with the Services,      
  the “Authorized Third Parties”.

 

12.2 The Receiving Party shall procure that each of the Authorized Third Parties
keeps the Disclosing Party’s Confidential Information confidential in accordance
with this clause 12 and shall remain primarily liable to the Disclosing Party
for any act or omission of any of the Authorized Third Parties.     12.3 The
Receiving Party shall within 30 (thirty) days of receipt of the Disclosing
Party’s written request (including after termination of this Agreement):

 

  12.3.1 deliver up to the Disclosing Party all items and copies of all or any
Confidential Information of the Disclosing Party;         12.3.2 expunge and/or
make irretrievable all Confidential Information of the Disclosing Party from any
computer or other similar device in which it is stored and, if further
requested, certify in writing signed by an authorized representative that it has
done the same (provided that this clause 12.3.2 shall not apply to automatically
archived electronic files or electronic back-ups made in the ordinary course of
business, on secured central servers, which cannot reasonably be deleted and
such electronic files shall be retained subject to the obligations of confidence
set out in this clause 12); and         12.3.3 destroy all hard copies of notes,
analyses or memoranda containing the Disclosing Party’s Confidential Information
(and, if further requested, certify in writing signed by an authorized
representative that it has done the same)         provided that the Receiving
Party shall be entitled to retain copies of the Confidential Information to
enable it to monitor its obligations under this Agreement or which is required
to be maintained by Applicable Laws or a Regulatory Authority subject always to
the obligations of confidence under this Agreement.

 

12.4 Confidential Information shall not include information which:

 

  12.4.1 is, or becomes, generally available to the public other than as a
direct or indirect result of the information being disclosed by the Receiving
Party or its Authorized Third Parties in breach of this Agreement (except that
any compilation of otherwise public information in a form not publicly known
shall still be treated as Confidential Information);         12.4.2 was
available to the Receiving Party on a non-confidential basis prior to disclosure
by the Disclosing Party;         12.4.3 was, is, or becomes available to the
Receiving Party on a non-confidential basis from a person who, to the Receiving
Party’s knowledge, is not under any confidentiality obligation in respect of
that information;         12.4.4 was lawfully in the possession of the Receiving
Party before the information was disclosed by the Disclosing Party;

 

 16 

   

 

  12.4.5 is developed by or for the Receiving Party independently of the
information disclosed by the Disclosing Party;         12.4.6 is necessarily
disclosed by the Receiving Party pursuant to a statutory or regulatory
obligation, but then only to the extent of such required disclosure and save
that the Receiving Party shall, to the extent it is lawful to do so, give prompt
notice to the Disclosing Party of any such potential disclosure and allow the
Disclosing Party a reasonable opportunity to limit such disclosure; or        
12.4.7 the Disclosing Party and the Receiving Party agree in writing is not
confidential.

 

12.5 The obligations under this Section shall survive for a period of 5 years
following termination or expiration of this Agreement.     13. Change     13.1
If a Party wishes to change any aspect of this Agreement then the Parties shall
follow Supplier’s standard change process (and such change shall be referred to
as a “Change”). Such Changes will be documented and agreed by both Parties in a
“Change Order” to the Order.     13.2 If there is a change to Applicable Laws
which comes into effect after the Effective Date that adversely affects, or is
likely to adversely affect, production of Product by the Process when conducted
in accordance with Supplier’s standard operating procedures or methods, and
within the declared constraints of the Facility then the Parties will enter into
a Change to accommodate that change of Applicable Laws; the cost of which shall
be allocated as follows:

 

  13.2.1 if the change to Applicable Laws specifically relates to the Product or
Process then BEYOND AIR will be liable for the costs of the Change; and        
13.2.2 if the change to Applicable Laws relates to the Facility as it is
operated by Supplier across its BEYOND AIR base or the general commercial
activities carried out by Supplier then Supplier will be liable for the costs of
the Change.

 

13.3 If the Parties are unable to agree a Change to accommodate a change of
Applicable Laws, Supplier may terminate any affected Order (or part of it) or
this Agreement without any liability to BEYOND AIR by giving written notice to
BEYOND AIR if Supplier reasonably believes that it will be unable to carry out
and complete such Order in accordance with this Agreement or any future purchase
order (as the case may be) due to the change of Applicable Laws.     14.
Termination and Consequences     14.1 Termination for cause: Either Party shall
be entitled to terminate this Agreement (and all Orders made under it)
immediately upon giving notice to the other if:

 

  14.1.1 the other Party commits a material breach of this Agreement and such
breach:

 

  (a) is not capable of remedy (a breach shall be considered capable of remedy
if the Party in breach can comply with the provision in question in all respects
other than as to time of performance); or         (b) is capable of remedy, and
the breaching Party fails to remedy the breach within a reasonable period after
receipt of notice giving full particulars of the breach and requiring it to be
remedied, provided, however, that such cure period shall be suspended during any
time that a Party seeks resolution of a dispute as to whether an alleged
material breach occurred pursuant to clause 16;

 

 17 

   

 

  14.1.2 the other Party takes any step or action in connection with its
entering administration, provisional liquidation or any composition or
arrangement with its creditors (other than in relation to a solvent
restructuring), being wound up (whether voluntarily or by order of the court,
unless for the purpose of a solvent restructuring), having a receiver appointed
to any of its assets or ceasing to carry on business or, if he step or action is
taken in another jurisdiction, in connection with any analogous procedure in the
relevant jurisdiction; or         14.1.3 the other Party or the person
Controlling the other Party has a change in Control and the new Controlling
entity is reasonably considered by the Party giving notice either to be its
direct competitor or not to have reasonable financial creditworthiness.        
14.1.4 In the event of termination of this Agreement by BEYOND AIR pursuant to
Section 14.1 (Termination for cause), Supplier shall provide BEYOND AIR or a
third party manufacturer designated by BEYOND AIR with a list of documentation
for the tech transfer for the Product, to the extent not already disclosed, and
upon request of BEYOND AIR shall provide assistance services up to six months at
no additional charge. In any other event of termination of this Agreement,
Supplier shall provide assistance services up to six months as requested by
BEYOND AIR from the termination of the Agreement at a reasonable hourly rate.

 

14.2 Termination for Convenience or Product Discontinuance

 

  14.2.1 Termination for Convenience. Either Party may terminate this Agreement
at any time for convenience by giving the other Party not less than [***]
months’ written notice subject to clause 14.3.         14.2.2 Product
Discontinuance. BEYOND AIR shall have the right to terminate this Agreement upon
thirty (30) days written notice to Supplier in the event the Product fails to
receive Regulatory Approval or in the event BEYOND AIR determines, in its sole
discretion, to discontinue the development of the Product for any reason
(including discontinuance prior to receiving Regulatory Approval or
discontinuance due to suspension or revocation of prior Regulatory Approval).

 

14.3 Consequences of Termination

 

  14.3.1 The termination of this Agreement shall be without prejudice to the
rights and remedies of either Party which may have accrued up to the date of
termination.         14.3.2 On termination of this Agreement for any reason
whatsoever:

 

  (a) save as set out in clause 10 the relationship of the Parties shall cease
and any rights or licenses granted under or pursuant to this Agreement shall
cease to have effect save as (and to the extent) expressly provided for in this
clause 14;         (a) the provisions of the following clauses together with any
provision which expressly or by implication is intended to come into or remain
in force on or after termination shall continue in full force and effect clauses
1, 6.5, 9, 10, 11, 12, 14, 16, 18, and 22; and         (b) BEYOND AIR shall
immediately pay to Supplier all of Supplier’s outstanding unpaid undisputed
invoices and interest and, in respect of Units and Ancillary Services supplied
but for which no invoice has been submitted, Supplier may submit an invoice,
which shall be payable immediately on receipt. Any disputed invoices will be
resolved between the parties prior to disengagement.

 

 18 

   

 

  14.3.3 At the completion of the Services, or expiration or termination of this
Agreement for any reason, all materials, information and all other data owned by
BEYOND AIR, including all BEYOND AIR Deliverables, BEYOND AIR Foreground IP,
BEYOND AIR Background IP and Materials, regardless of the method of storage or
retrieval, shall be delivered to BEYOND AIR in such form as is then currently in
the possession of Supplier or as reasonably requested by BEYOND AIR (“Transition
Data”). Supplier, however, reserves the right to retain, at its own cost and
subject to Applicable Laws and the confidentiality provisions herein, one (1)
copy of all materials that may be needed to satisfy applicable legal or
regulatory requirements or to resolve disputes regarding the Services or this
Agreement, provided Supplier complies with all Applicable Laws and its non-use
and confidentiality obligations hereunder.         14.3.4 Upon termination or
non-renewal of this Agreement and/or any Purchase Order by either Party for any
reason, Supplier shall recover payment for (1) Products delivered to and
accepted by Customer and not previously paid, (2) completed Products not yet
delivered to Customer at the Agreement price, work in process which will be
priced accordingly based on amount of completion, (3) any inventory and other
materials that were placed on order or purchased by Supplier under Firm Orders,
Rolling Forecasts, or otherwise in connection with this Agreement (regardless of
whether such inventory or other materials are directly covered by a Purchase
Order), including, without limitation, minimum purchase quantities, long lead
materials, non-cancellable, and non-returnable materials, which recovery shall
be at 100% of Supplier’s markup and (4) all other reasonable costs and expenses
actually incurred by Supplier as a result of the termination, including, without
limitation, any payments that Supplier must make to its suppliers or otherwise.
Additionally, upon such termination and after payment in full for all amounts
owing to Supplier under this Agreement and/or any applicable Purchase Order,
Customer shall promptly remove all Tools wherever located, at Customer’s sole
cost and expense and Supplier shall cooperate with Customer in a commercially
reasonable manner to allow Customer to remove the Tools.         14.3.5
Transition Assistance. Upon any expiration or termination of this Agreement (or
any part of the Services), Supplier shall (a) continue to provide the services
to the extent reasonably requested by BEYOND AIR for a period at least one
hundred twenty (120) days (the “Transition Assistance Period”) and (b) provide
such assistance as reasonably required by BEYOND AIR including assistance to
third parties designated by BEYOND AIR to transfer the Transition Data to
another vendor or to BEYOND AIR itself as set forth herein (the “Transition
Assistance Services”). During the Transition Assistance Period, Supplier shall
be reasonably compensated for its efforts in the transition of BEYOND AIR on a
fee for service basis using the rates agreed upon by the Parties, unless such
transition is a result of a breach of this Agreement by Supplier or the
termination of this Agreement by Supplier without cause, in which case
Transition Assistance Services shall be provided at no additional cost and
Supplier shall reimburse BEYOND AIR for its actual costs in transitioning to a
successor vendor. During the expiration of the Transition Assistance Period or
upon termination of this Agreement (or any Services under the Scope of Work),
Supplier shall answer questions regarding the Services on an as needed basis for
one hundred eighty (180) days.

 

15. Force Majeure     15.1 Subject to clause 15.2, neither Party shall be liable
to the other for any delay or non-performance of its obligations under any this
Agreement (except for the payment of money) arising from a Force Majeure Event.
    15.2 If either Party is delayed or prevented from performing its obligations
due to a Force Majeure Event such Party shall:

 

  15.2.1 give notice of such Force Majeure Event to the other Party as soon as
reasonably practical stating the commencement date and extent of such delay or
prevention, the cause thereof and its estimated duration;

 



 19 

   

 

  15.2.2 use reasonable endeavors to mitigate the effects of such Force Majeure
Event; and         15.2.3 resume performance of its obligations as soon as
reasonably practicable.

 

15.3 If the Force Majeure Event in question continues for more than 3 (three)
months either Party may give notice in writing to the other to terminate this
Agreement. The notice to terminate must specify the termination date, which must
not be less than 5 (five) Business Days after the date on which the notice is
given, and once such notice has been validly given, this Agreement will
terminate on that termination date.     16. Dispute Resolution     16.1 If there
is a dispute in relation to or in connection with the QA Documents, such dispute
shall be dealt with in accordance with the procedures set out in the Quality
Agreement, if specified therein, or otherwise as set forth below.     16.2 In
respect of any dispute concerning this Agreement the Parties will use reasonable
efforts to settle their differences amicably between themselves. In the event of
any controversy or claim arising out of or relating to any provision of this
Agreement or the performance or alleged non-performance of a Party of its
obligations under this Agreement (“Dispute”), a Party may notify the other Party
in writing of such Dispute. If the Parties are unable to resolve the Dispute
within sixty (60) days of receipt of the written notice by the other Party, such
Dispute shall be referred to a senior executive of BEYOND AIR and Supplier, who
will use their good faith efforts to resolve the Dispute within thirty (30) days
after it was referred to them. If the senior executives are unable to resolve
the Dispute, the Parties shall refer the Dispute to arbitration as provided for
in Section 16.3.     16.3 Any Dispute that is not resolved as provided in
Section 16.2, whether before or after termination of this Agreement, shall be
submitted exclusively for resolution to arbitration administrated by the
American Arbitration Association (“AAA”) and be finally settled in accordance
with the Rules of Arbitration of AAA. The arbitration shall be subject to the
governing law of this Agreement, shall be held in Wilmington, Delaware, in front
of a panel of three (3) arbitrators, shall be conducted in the English language,
shall be final and binding determination of the Dispute and not subject to
judicial review, and shall not include any award of damages expressly prohibited
by this Agreement, and judgment upon any award rendered by the arbitrators may
be entered in any court having jurisdiction over the liable Party.     16.4 This
Section 16 shall not restrict the Parties’ rights to seek equitable remedies,
including specific performance or preliminary injunctive relief before a court
of competent jurisdiction.     17. AuditS AND INSPECTIONS     17.1 BEYOND AIR
may carry out audits and inspections at the times, and in accordance with the
terms, set out in the Quality Agreement provided that access by BEYOND AIR
and/or its representatives to records, information and systems shall be on a
supervised basis, subject to BEYOND AIR complying with the security and
confidentiality requirements of Supplier to protect information which relates to
anything other than the Services and shall be limited to a maximum of two people
for two days per annum.     17.2 Audit access shall not be extended to
Supplier’s confidential records, including details of financial transactions and
contracts with third parties that relate to this Agreement.

 

 20 

   

 

17.3 If Supplier is in material breach of this Agreement or if BEYOND AIR
reasonably believes that Supplier is in material breach of this Agreement,
BEYOND AIR may upon giving reasonable written notice to Supplier carry out an
audit on the same basis as in clauses 17.1 and 17.2.     17.4 Additional audits
(other than those carried out pursuant to clause 17.3) may be carried out on the
same basis as in clauses 17.1 and 17.2 subject to (i) payment of Supplier’s
costs and expenses and the agreement of a commercial rate; and (ii) BEYOND AIR
ensuring such audit will not delay or disrupt Supplier’s operations at the
Facility.     17.5 Inspections by Governmental or Regulatory Authority. Supplier
shall be responsible for handling and responding to any FDA or other
governmental body inspections or inquiries received by BEYOND AIR or Supplier
regarding Supplier’s performance of the Services or Supplier’s Manufacture of
the Product during the Term of this Agreement. Supplier shall prepare for
post-approval regulatory inspections at its own cost (not including
out-of-pocket expenses incurred) and allow audits and inspections by the
appropriate regulatory authority. Any out-of-pocket costs incurred by Supplier
for regulatory agency inspections shall be charged to BEYOND AIR.     17.6 Each
Party shall notify the other regarding any such inquiries and provide the other
Party copies of any pertinent correspondence from such authorities related to
the Product or Services covered in this Agreement. Supplier shall provide to any
governmental body any information reasonably requested by such governmental body
concerning any governmental inspection related to any Product or the Services.  
  17.7 Retention of Documentation. Raw data, documentation, Unit records, source
documents and reports (collectively, “Documentation”) shall be retained by
Supplier for a period of ten (10) years at a minimum, with the exception of
Documentation that supports validations, which will be maintained for the
duration of the utilization of the method or process validated. If specifically
requested by BEYOND AIR, longer term storage may be arranged at BEYOND AIR’s
expense. Otherwise, Documentation may be destroyed following the retention
period.     17.8 During the above-described retention periods, Documentation
shall be available for inspection by BEYOND AIR, its authorized agents and
authorized government agencies.     18. Notices     18.1 Subject to clause 18.2
the Parties may communicate with each other in any way that is normal in the
course of their business.     18.2 Any notice given under clauses 2, 6.5, 9, 11,
12, 14, 15, 16, 17, 18.2, 19 or 20 shall only be effective if it is in writing,
sent to a Party at its address or email address and for the attention of the
individual, as set out in Schedule 2 (or such other address, email address or
individual as that Party may notify the other in accordance with this clause 18)
and is given in accordance with clauses 18.3 and 18.4 below.     18.3 Notice may
be given by hand or sent by email, recorded delivery, registered post or airmail
and will be deemed to have been duly served:

 

  18.3.1 if delivered by hand, at the time and date of delivery;         18.3.2
if sent by email, at the time and date of sending;         18.3.3 If sent by
reputable overnight courier (i.e., FedEx, UPS), at the time and date of delivery
(as evidenced by tracking information);

 

 21 

   

 

  18.3.4 if sent by recorded delivery or registered post, 48 (forty-eight) hours
from the date of posting (such date as evidenced by postal receipt); and        
18.3.5 if sent by registered airmail, five days from the date of posting,      
  provided that, where in the case of delivery by hand or transmission by email,
such delivery or transmission occurs either after 4.00pm on a Business Day, or
on a day other than a Business Day, service will be deemed to occur at 9.00am on
the next Business Day.

 

18.4 In proving service of a notice it will be sufficient to prove that delivery
was made or that the envelope containing the notice or document was properly
addressed and posted (either by prepaid first class recorded delivery post or by
prepaid airmail, as the case may be) or that no failed delivery message was
received, as the case may be.     19. Export Controls, Modern Slavery and
Corruption     19.1 BEYOND AIR acknowledges that export and/or use of any
Product may be subject to compliance with laws, rules and regulations of bodies
having jurisdiction over such operations. If the export or use of any Product is
so controlled, it is the responsibility of BEYOND AIR to obtain any such
approval required by any Applicable Laws, rules or regulations.     19.2 Each
Party shall endeavor to hold itself and its suppliers to the highest
performance, ethical and compliance standards, including basic human rights, not
engaging in any activity, practice or conduct which would constitute an offence
under anti-slavery legislation in the United Kingdom or the U.S.A, encouraging
fair and equal treatment for all persons, the provision of safe and healthy
working conditions, respect for the environment, the adoption of appropriate
management systems and the conduct of business in an ethical manner. In
performing its duties under this Agreement, each Party acknowledges the value
and importance of performance and ethical behavior in its performance under this
Agreement.     19.3 Each Party warrants that on the Effective Date, it, its
directors, officers or employees have not offered, promised, given, authorized,
solicited or accepted any undue pecuniary or other advantage of any kind (or
implied that they will or might do any such thing at any time in the future) in
any way connected with this Agreement and that it has taken reasonable measures
to prevent subcontractors, agents or other third parties, subject to its control
or determining influence, from doing so.     19.4 The Parties agree that, at all
times in connection with and throughout the term of this Agreement, they will
comply with and that they will take reasonable measures to ensure that their
subcontractors, agents or other third parties will comply with all applicable
anti-corruption legislation including the Bribery Act 2010 or the Foreign
Corrupt Practices Act 1977.     19.5 Each Party shall not do, or omit to do, any
act that would cause one of the other Parties to be in breach of any
anti-corruption legislation including the Bribery Act 2010 or the Foreign
Corrupt Practices Act 1977.     20. Assignment and Sub-Contracting     20.1
Except as set forth below in clause 20.3, either Party may assign, novate or
transfer all of its rights and responsibilities under this Agreement to:

 

  20.1.1 an Affiliate provided that such Affiliate has reasonable financial
creditworthiness; or         20.1.2 a purchaser or acquirer of all or
substantially all of the equity of the assigning Party provided that such third
party has reasonable financial creditworthiness; or

 

 22 

   

 

  20.1.3 a purchaser or acquirer of all or substantially all of assets to which
this Agreement relates provided that such third party has reasonable financial
creditworthiness, or         but not otherwise without written consent of the
other Party (such consent not to be unreasonably withheld or delayed) and
provided that (a) the assignee agrees in writing to assume all obligations
undertaken by its assignor in this Agreement and (b) in relation to assignment
in part no such assignment shall relieve the assigning Party of responsibility
for the performance of any of its obligations under this Agreement.

 

20.2 If a Party assigns or transfers all or any of its rights and
responsibilities under clause 20.1 it shall immediately notify the other Party
in writing.     20.3 Supplier may not subcontract all or any of its obligations
under this Agreement with respect to the Manufacture, handling or testing of
Product or data analysis as it relates to the Product, without the prior consent
of BEYOND AIR.     21. General     21.1 Entire agreement: This Agreement
contains all the terms which the Parties have agreed with respect to their
subject matter and supersede all previous agreements and understandings between
the Parties (whether oral or in writing) relating to such subject matter. Each
Party acknowledges and agrees that it has not been induced to enter into this
Agreement by a statement or promise which it does not contain. Each Party
confirms that save as otherwise expressly set out in this Agreement, the other
Party gives no warranties either in this Agreement or elsewhere in connection
with the provision of the Services. Nothing in this clause 21.1 shall exclude or
limit a Party’s liability for fraud, including fraudulent misrepresentation.    
21.2 Third Party rights: Save as expressly set out in this Agreement, the
Parties do not intend that any person who is not a Party to this Agreement shall
have any right to enjoy the benefit or enforce any of the terms of this
Agreement.     21.3 Variations: With the exception of Changes, which shall be
subject to clause 13, no variation of this Agreement shall be valid unless in
writing and signed by a duly authorized representative of each of the Parties. A
Party is entitled assume that a representative of another Party is authorized to
act on that Party’s behalf if that individual is apparently or seemingly acting
in the normal course of the business relationship. An exchange of emails shall
not be capable of constituting an agreement to vary this Agreement.     21.4
Waiver: No failure or delay by a Party to exercise any right or remedy provided
under this Agreement or by law shall constitute a waiver of that or any other
right or remedy, nor shall it preclude or restrict the further exercise of that
or any other right or remedy. The single or partial exercise by either Party of
any right, power or remedy under this Agreement shall not in any circumstances
preclude any other or further exercise of it, or the exercise of any right,
power or remedy. A waiver by either Party of a breach of any provision of this
Agreement shall not be considered as a waiver of a subsequent breach of the same
or any other provision of this Agreement.     21.5 Severability: If any
provision of this Agreement is found by any court or administrative body of
competent jurisdiction to be invalid, illegal or unenforceable in any
jurisdiction then it shall be deemed modified to the minimum extent necessary to
make it valid, legal and enforceable. If such modification is not possible that
provision shall be deemed to be omitted from this Agreement in so far as this
Agreement relates to that jurisdiction and the validity and enforceability of
that provision in other jurisdictions and the other provisions of this Agreement
shall not be affected or impaired.     21.6 Counterparts: This Agreement may be
executed in any number of counterparts. Either Party may enter into this
Agreement by executing a counterpart and all the counterparts taken together
will constitute one and the same agreement. This Agreement shall not be
effective until each Party has signed one counterpart.     22. Governing Law AND
VENUE     22.1 Governing Law. The formation, existence, construction,
performance, validity and all aspects whatsoever of this Agreement or any term
of it and any issues, disputes or claims arising out of or in connection with it
(whether contractual or non-contractual in nature) shall be governed by, and
construed in accordance with, the State Law of Delaware and subject to Section
16.2, the Parties irrevocably submit to the jurisdiction of the courts of
Delaware.     22.2 Venue. The Parties hereby irrevocably submit to the personal
jurisdiction of the Courts the State of Delaware or, if such Courts shall lack
subject matter jurisdiction, the Federal courts of the United States of America
located in the State of Delaware, solely in respect of the interpretation and
enforcement of the provisions of (and any claim or cause of action arising under
or relating to) this Agreement, and in respect of the transactions contemplated
by this Agreement, and hereby waive, and agree not to assert, as a defense in
any action, suit or proceeding for the interpretation or enforcement hereof that
it is not subject thereto or that such action, suit or proceeding may not be
brought or is not maintainable in said courts.     IN WITNESS of the above the
Parties have signed this Agreement on the date written at the head of this
Agreement

 

 23 

   

 

Schedule 1 Charges

 

1. Unit Price     1.1 The Unit Price

 

   

LungFit

PH

   LungFit - COVID-19  

LungFit -

NTM

Product    [***]    [***]   [***]           

[***]

     Price   $[***]   $[***]   [***]

 



1.2 In respect of each Unit BEYOND AIR shall pay at net [***] day terms once
credit limit is established by mutual agreement.     2. BEYOND AIR Deliverables
and other materials on termination     2.1 Within thirty days of termination of
this Agreement, BEYOND AIR shall notify Supplier what (if any) BEYOND AIR
Deliverables BEYOND AIR wishes Supplier to deliver to BEYOND AIR and delivery of
those BEYOND AIR Deliverables shall take place in accordance with clause 6    
2.2 Provided that BEYOND AIR has paid for any Materials for which payment is due
under the Agreement, Supplier shall deliver Materials to BEYOND AIR in
accordance with clause 6.     3. Price Increases     3.1 Product pricing will be
reviewed [***] months following the Effective Date of this Agreement, and every
[***] months following during the life of the Product or in the event of large
scale changes in the component market. “Large scale changes in the component
market” will be defined as cost changes that impact Product Bill of Material
line item costs by [***]% or more, either favorably or unfavorably. BEYOND AIR
and Seller agree to negotiate in good faith, all factors that may affect the
price of Products; including currency exchange rates, changes to unit volumes,
cost of raw materials, labor or other Seller costs.     3.2 -Taxes: BEYOND AIR
shall pay all sales, excise, or use taxes, and applicable economic surcharges
due on the transactions hereunder or provide Supplier customary proof that the
transactions are exempt from such taxes. Invoices shall separately identify any
tax (including value added taxes as exclusively net extra) and shall include
either Supplier’s sales tax or use tax permit number. Supplier shall pay any
taxes based upon Supplier’s net income and penalties or fees imposed due to
failure to file or pay collected sales or use taxes.     3.3 Invoices: Supplier
shall invoice BEYOND AIR for Products upon shipment of such Products. The
invoice shall include, at a minimum, the following information: (i) Purchase
Order number, (ii) part number, (iii) description of the Product(s) shipped,
(iv) quantity of the Product(s) shipped, (v) unit and extended price applicable,
(vi) date that the Product(s) shipped, (vii) Supplier’s packing slip number; and
(vii) any extraordinary charges that have been approved by Customer. Customer
shall pay all such invoices within [***] days following the date of Supplier’s
invoice. Customer acknowledges and agrees that any past due payments may be
subject to interest charges of up to [***]% per month.

 

 24 

   

 

Schedule 2 FORECASTING AND ORDERS

 

1. Forecasting

 

  1.1. On a Quarterly basis, at minimum, Beyond Air will provide a rolling [***]
month forecast that details the then anticipated requirements by month for each
of the products required from Supplier. The forecast will be for driving
material purchases in conjunction with the forecasted quantities in order to
accommodate long lead time material procurement and planning purposes for
manufacturing and equipment capacity.         1.2. BEYOND AIR will issue
Purchase Orders for:

 

  1.2.1. Forecasted requirements that are equal to [***] days in advance of the
forecasted ship dates from Supplier to Beyond Air and these quantities and dates
will be firm and not subject to reschedules without mutual agreement by both
parties.

 

  1.3. Once a Forecast has been issued to Supplier the [***] day fixed period
may not be varied unless the Parties agree a Change.         1.4. If, in any
Forecast Period, BEYOND AIR would like Supplier to Manufacture a number of Units
in excess of the previous Forecast, Supplier and Beyond Air agree to mutually
work together to increase the number of units to achieve the increased
requirement.

 

2. Ordering

 

  2.1. BEYOND AIR will issue a written purchase order (the “Order”) for the
Units to be purchased in each Forecast Period in writing.         2.2. Supplier
shall acknowledge Orders and provide an anticipated delivery schedule in writing
within [***] Business Days of receipt. The Parties shall maintain an open dialog
with regards to the supply needs of BEYOND AIR and Supplier shall work in good
faith to accommodate requests on potential updated delivery schedule.        
2.3. Once acknowledged by Supplier, Orders are non-cancellable by either Party.
        2.4. Orders, Order acknowledgements and/or other similar documentation
submitted by either Party in conducting activities under this Agreement are for
administration purposes only and (notwithstanding any statement or terms stated
within such documentation) shall not add to or modify the terms of this
Agreement.

 

 25 

   

 

Schedule 3 Addresses for Notice

 

Spartronics Watertown, LLC Beyond Air, Inc.     2920 Kelly Ave. 825 East Gate
Blvd., Ste 320     Watertown, SD 57201 Garden City, New York     Attention:
General Council Attention: General Counsel

 

 26 

   

 

Schedule 4 : BEYOND AIR Products

 

1. LungFit PH - Cylinder Free Nitric Oxide Therapeutic Platform Designed for the
treatment of pulmonary hypertension for certain ventilated patients.     2.
LungFit COVID 19     3. LungFit BRO     4. LungFit NTM

 

 27 

   

 

Signature Page

 

SIGNED for and on behalf of Beyond Air, Inc.:               Signature: /s/
Steven Lisi                 Name: Steven Lisi       Title: Chairman and Chief
Executive Officer                 Date: August 6, 2020                 SIGNED
for and on behalf of Spartronics Watertown, LLC:                 Signature: /s/
Karen Glover   Signature:   Title: General Manager   Title:   Date: 30 July 2020
  Date:  

 

 28 